Exhibit 10.4
 
  [encologo.jpg]
 
 
 1 (5) 
Employment Contract Klaus D. Albrecht
 

 
Employment Contract




Encorium Germany GmbH, with registered office in Cologne, represented by Dr. Kai
E. Lindevall, Chief Executive Officer, Encorium Group, Inc. (hereinafter
Company” or “Employer”) and Klaus-Dieter Albrecht born on 4 November 1952,
_____________________, (hereinafter “Klaus Albrecht”) hereby enter into the
following Employment Contract (hereinafter “Contract”):
 
 
1.
Position

 
Klaus Albrecht will work as Executive VP, Affiliates and Administration,
reporting to the CEO, Encorium Group Inc. Klaus Albrecht will work pursuant to
all instructions given by the CEO or the Company’s board.
 
The job description is attached hereto as Appendix 1 and forms an integral part
of this Contract.
 
Klaus Albrecht shall devote all of his attention and abilities to the business
and affairs of the Company and its affiliates.
 
2.
Term of employment

 
This Contract will be effective from the closing of the Stock Purchase Agreement
between Encorium Group, Inc. and Progenitor Holding AG (the “Effective
Date”).  This Contract will be valid for 18 months from the Effective Date (the
“Term”) and shall be renewable upon mutual written consent of the parties.   In
the event Klaus is terminated prior to the end of the Term without Cause (as
defined below) he shall be entitled to his salary for the remaining Term to be
paid in accordance with normal payroll practices.   “Cause” shall mean (i)
Klaus’s willful and continued failure (after receiving notice from Employer of
the conduct that is the basis for termination and a reasonable period of time to
cure such conduct) to substantially perform his material duties hereunder (other
than on account of vacation, personal time off, approved leave of absence and/or
disability); (ii) Klaus is convicted of, or enters a plea of guilty or nolo
contendere to, a felony; or (iii) in carrying out his duties hereunder, Klaus
engages in willful misconduct relating to the business of the Company or any of
its affiliates causing material harm to Encorium or its affiliates or
their  businesses, including, without limitation fraud, embezzlement and theft.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 2 (5)
Employment Contract Klaus D. Albrecht

--------------------------------------------------------------------------------

 
 


3.
Place of work

 
Klaus Albrecht’s place of work shall be home office in _______________________.
His secondary place of work shall however be in the company office in Germany.
Klaus Albrecht accepts that his residence is used as a home office. The work
requires travelling.
 
4.
Compensation

 
 
4.1.
Base Salary

 
The base salary shall be EUR 140.400,00 Euro gross per annum (which includes the
cost of private health care and private pension plans). The salary will be paid
in twelve monthly installments Klaus Albrecht is not entitled to compensation
for overtime work.
 
4.2 Company benefit plans
 
Klaus Albrecht is eligible to participate in company benefit plans or bonus
system currently in force.
 
4.3 Company Car
 
Encorium will provide a full car lease and will pay for car expenses, including
insurance, repair and maintenance in a maximum amount of 1.000,00 Euro per
month. Furthermore Encorium will pay for car petrol. Klaus Albrecht is allowed
to use this car for private purposes.
 
5.
Vaccation

 
Klaus Albrecht shall be entitled to 30 business days of vacation (based on a
five-day week).
 
6.
Social security

 
Klaus Albrecht’s pension and social security issues will be practiced according
to German legislation currently in force.
 
7.
Travel expenses

 
In connection with business trips, Klaus Albrecht shall receive compensation
according to the Company’s travel and subsistence allowance rules. In connection
with such trips Klaus Albrecht shall comply with the provisions on travel and
accommodation expenditures contained in those rules.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 3 (5)
Employment Contract Klaus D. Albrecht

--------------------------------------------------------------------------------

 
 
8.
Company property

 
Klaus Albrecht agrees to take adequate care of the Company property entrusted to
him. Should any property get lost or broken due to Klaus Albrecht’s negligence,
he shall be liable for the loss or damage.
 
9.
Confidentiality

 
From the date of signature of this Contract, Klaus Albrecht agrees to keep in
confidence, during or after the term of his employment, any and all information
concerning the Company and its affiliates’ business acquired by virtue of his
employment, including but not limited to information on the Company’s operating
principles, sales and financial status (hereinafter “Confidential Information”).
Confidential information can be in any form and is not necessarily documented.
Confidential Information covers also all information concerning the Company’s
clients, principals or co-operation partners.
 
Keeping Confidential Information strictly confidential is important for the
Employer and its clients.


Klaus Albrecht agrees to use Confidential Information only for his employment
duties as defined in his Job Description, and, not to use Confidential
Information any other purposes during and after this Agreement.


Confidential Information does not cover information which is or becomes
generally known or which has come or comes to general knowledge other than
through Klaus Albrecht’s breach of this article.
 
10.
Information and Materials

 
Klaus Albrecht is responsible for submitting and maintaining all the necessary
personal information to the employer.
 
All materials submitted by the Company to Klaus Albrecht during him employment
term or developed as a result of Klaus Albrecht’s work shall be the property of
the Company. Klaus Albrecht agrees to return all such materials including copies
to the Company promptly upon termination of him employment.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 4 (5)
Employment Contract Klaus D. Albrecht

--------------------------------------------------------------------------------

 
 
11.
Employee inventions, copyrights

 
Any patentable inventions and suggestions for technical improvements shall be
subject to the provisions of the German Act concerning Klaus Albrecht inventions
[Gesetz über Arbeitnehmrerfindungen, ArbNErfG]. Klaus Albrecht shall promptly
and separately notify the Employer in writing of any service inventions within
the meaning of the German Act concerning Klaus Albrecht inventions.
 
The Employer shall have the exclusive right, without limitation as to subject
matter, time or place, to exploit or have others exploit all work results that
were created by Klaus Albrecht in the performance of his work for the Employer
or were prompted by information of the Employer that is not commonly known, or
are based to a decisive degree on the Employer’s know-how, work, or documents.
 
If the work results are copyright protected works, Klaus Albrecht shall
subsequently give the Employer the right to exploit the work for all known types
of use, without limitation as to time or place.
 
The Employer shall not require any further consent by Klaus Albrecht to fully or
temporarily exercise the rights set forth in subsections 1 to 3 above. The
Employer is entitled to exercise the exploitation rights together with other
affiliates (group companies), or transfer these rights to others in whole or in
part, or grant others corresponding rights of use, without obtaining any further
consent by Klaus Albrecht. Klaus Albrecht agrees to provide all declarations and
take all actions required by the Employer for the exploitation.
 
Klaus Albrecht accepts the fact that there is no obligation to record him as the
originator in the copyright sense.
 
The grant of such rights shall also apply to the period after termination of the
employment relationship. The Employer shall have no obligation to give Klaus
Albrecht access to the work results created during the employment relationship
after Klaus Albrecht has left the company.
 
The rights in the work results defined in subsections 2 and 3 above, including
for the period after termination of the employment relationship are paid for by
the ongoing salary payments to Klaus Albrecht. Klaus Albrecht’s claim to
statutory compensation of service inventions and suggestions for technical
improvements under the German Act concerning Klaus Albrecht inventions shall
remain unaffected.
 
12.
Miscellaneous

 
No amendments to this Contract shall be valid unless made in writing and duly
executed by the Parties. Any and all appendices to this Contract shall upon
interpretation of this Contract be considered to constitute part of this
Contract as a whole.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 5 (5)
Employment Contract Klaus D. Albrecht

--------------------------------------------------------------------------------

 
 
 
13.
Coverning law and jurisdiction

 
This Contract shall be governed by and construed and enforced in accordance with
the substantive laws of Germany. Any dispute or claim arising out of or in
connection with this Contract or the breach, termination or invalidity thereof
shall be settled by arbitration in accordance with the Rules for Expedited
Arbitration of the Arbitration Institute of the Berlin Chamber of Commerce. The
place of arbitration shall be in Berlin, Germany. The language to be used in the
arbitration proceeding s shall be German.
 


 
 
Espoo, Finland   July 19, 2010
Place & date 2010

 


 

/s/ Klaus-Dieter Albrecht   /s/ Kai Lindevall
Klaus D. Albrecht
 
Dr. Kai Lindevall
   
Chief Executive Officer
   
Encorium Group, Inc.

 


 
 
 
 

--------------------------------------------------------------------------------

 